     Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 1 of 14 PageID #:1




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

       Therese Richards                                   )
                                                          )
                             Plaintiff,                   )
              v.                                          ) Case No. 19 CV 6641
                                                          )
                                                          )      The Honora
       Autumn Woods, Ltd.                                 )      Magistrate Judge:
       And                                                )
       Garry Dedick                                       )
       And                                                )
       Yvonne Dedick                                      )
       individually and in their                          )
       Official capacities as an “employer” as defined    )
       Under Illinois law and FLSA                        )
                                                          )      Jury Trial Demanded
                             Defendants.                  )

                                            COMPLAINT

              NOW COMES the Plaintiff, Therese Richards , (“Plaintiff”) by and through her

   undersigned counsel of record, John C. Ireland of the Law Office of John C. Ireland and

   complains against the Corporate Defendant, Autumn Woods, Ltd., and Garry Dedick and

   Yvonne Dedick, individually and in their official capacity as an “employer” as defined under

   Illinois law and under the FLSA, as follows:

                                          INTRODUCTION

       1.     This case is filed based on Defendants’ violations of the Fair Labor Standards Act

(hereinafter “FLSA”) and the Illinois Minimum Wage Law (hereinafter “IMWL”) and common

law breach of contract, and the Illinois Wage Payment and Collection Act (Hereinafter

“IWPCA”).

       2.     This case is filed under the Fair Labor Standards Act (“FLSA”), to recover unpaid

wages for unpaid salary, minimum wage and/or overtime work performed for which Plaintiff was

                                                  1
       Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 2 of 14 PageID #:1




not paid, liquidated damages, interest, ttorney fees and costs and all other relief due and just.

        3.     Plaintiff performed as an employee of Defendants for twenty-one years.

        4.     Throughout the Plaintiff’s employment, the Plaintiff performed numerous work

tasks for the benefit of the employer and the employer failed to compensate the Plaintiff for his

labors and benefits provided to the Defendants.

        5.     Plaintiff requests includes payment of compensation and credit for all

uncompensated work required, suffered, and/or permitted by Defendants, liquidated and/or other

damages as permitted by applicable law, restitution and payment of all benefits Defendants

obtained from their unlawful business practices, and attorneys’ fees and costs.

                                                      PARTIES

               a.      Plaintiff

        6.     Plaintiff, Therese Richards, is an individual resident of Illinois and is a former

employee of the Defendants who, within the applicable period of limitations prior to the

commencement of this action, unlawfully of deprived Plaintiff of benefits and/or wages due and

owing to her by Defendants.

               b.      Defendants

        7.     Defendant, Autumn Woods, Ltd., is a corporation doing business in the State of

Illinois.

        8.     Defendant, Autumn Woods, hereinafter will be referred to as “Defendant” and/or

“Autumn Woods” and will include but not be limited to Defendant, all subsidiaries, agents,

successors, parent corporations.

        9.     Individual Defendants Garry and Yvonne Dedick were the Plaintiff’s direct

supervisors at Autumn Woods, Ltd and is named individually and in their official capacity as an



                                                  2
       Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 3 of 14 PageID #:1




“employer” as defined under Illinois wage law and/or the FLSA. (Hereinafter referred to as

“Individual Defendants”).

        10.     Individual Defendants are part-owner, business partner, and/or managerial

employee of Autumn Woods, Ltd and is named individually and in their official capacity as an

“employer” as defined under Illinois wage laws and/or the FLSA.

        11.     Autumn Woods, Ltd employed the Plaintiff, receiving her services, and benefiting

from her labors and supervising her employment.

        12.     At all times relevant hereto, Corporate Defendant was an employer engaged in an

industry affecting commerce and affecting commerce.

                                 JURISDICTION AND VENUE

        13.     Jurisdiction over the causes of action contained in this Complaint is conferred by

28 U.S.C. § 1331, as same arises under the laws of the United States. This action is brought

pursuant to the Fair Labor Standards Act (FLSA).

        14.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b), in that

Defendants employed Plaintiff in this judicial district, Defendant does business in this judicial

district, and all or a substantial part of the events or omissions giving rise to the claims occurred

within this judicial district.

        15.     Jurisdiction is established as Defendants and Plaintiff both engaged in Commerce,

selling items from outside of the State of Illinois, and/or reselling items to the ultimate consumer

purchased by Defendants from out of state and resold to the ultimate consumer inside the state of

Illinois.

        16.     These items include numerous items used in home remodeling, house

construction and rehabbing; such as cabinets, hardwoods, softwoods and metal parts.



                                                  3
        Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 4 of 14 PageID #:1




         17.     Jurisdiction is also established as Defendants sales were in excess of $500,000 per

year.

               STATEMENT OF FACTS REGARDING OWED WAGES BASED ON FLSA
                                     VIOLATIONS

         18.     Plaintiff was employed by Defendant for twenty-one years, ending in mid-2019.

         19.     Plaintiff was to be paid a salary by Defendants.

         20.     Beginning in 2014 Plaintiff began to not receive her salary, despite Plaintiff

having worked for Defendants during the relevant weeks.

         21.     For these weeks Plaintiff simply did not receive a pay check.

         22.     The occasions when the failure to pay occurred, continued and increased in

occurrences, from 2014 to 2019.

         23.     Defendants acknowledged that Plaintiff was owed wages.

         24.     This is demonstrated where Plaintiff began to receive some repayment of the

missed paychecks; Plaintiff receiving from $100 to $500 in added compensation over the period

from 2015-2018.

         25.     The total owed wages at one point was approximately $45,0000.00

         26.     In the efforts to repay the owed wages, Defendants made approximately

$15,000.00 in repayments, in added compensation.

         27.     However, the payments were made without making Plaintiff whole for the failures

to pay on a timely basis.

         28.     For example a payment owed in 2014, paid in 2015 or 16, should have included

various penalties, liquidated damages, IMWL 2% penalty, 2% IWPCA penalties, thus even for

the “paid back” wages, the Plaintiff is still owed considerable compensation.

         29.     However, Defendants still owe Plaintiff approximately $30,000.00 in back wages.


                                                   4
      Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 5 of 14 PageID #:1




       30.        Just in 2019, Plaintiff failed to be paid for the following weeks of work: 1/18/19,

2/8, 2/15, 3/15, 3/29, 4/5, 5/3, 5/31, 6/28, 7/12, 7/19.

       31.        Further Defendants financial situation does not support the Defendants failure to

pay, as Plaintiff witnessed Defendants spending money freely both personally and

professionally.

       32.        Defendants personally took extended exotic expensive vacations (while [Plaintiff

struggled to feed her children] and purchased expensive automobiles (while Plaintiff drove her

older model car).

       33.        Defendants business likewise engaged in spendthrift purchases of equipment and

other frivolous items. (while Plaintiff took out a second mortgage to survive).

       34.        These are prima facia violations of the Fair Labor Standards Act (FLSA) as the

Defendants utterly failed to pay the Plaintiff a single dollar for the weeks named above, thus

Defendants owe Plaintiff minimum wage under both state and federal law.

       35.        The Defendants failed to pay the owed wages despite the benefits provided to the

Defendants by Plaintiff.

       36.        Plaintiff was not an apprentice, trainee or independent contractor.

       37.        Nor is Plaintiff’s employment is also not covered under any of the other FLSA

exemptions or exceptions, such as volunteer or agriculture work.

                    FACTS REGARDING THE BREACH OF CONTRACT CLAIM

       38.        The Defendants contract promised a salary.

       39.        The Plaintiff accepted the terms of the Contract offering a salary.

       40.        The Plaintiff provided consideration in the form of her work, labors and efforts.

       41.        Defendants breached this contract by failing to provide any promised



                                                    5
      Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 6 of 14 PageID #:1




compensation.

        42.     Plaintiff was damaged by this breach in the amount to be determined by a jury,

however Plaintiff is owed approximately $37,641.57 without any penalties, interest or other

remedies.

        43.     Also beginning in January of 2019 Plaintiff also had $68.00 taken from her check

every week, but receive no health insurance coverage. For this theft Plaintiff also makes a claim.

                         DEFENDANTS’ Actions were Willful, Knowledgeable
                         and/or Had Reckless Disregard for FSLA Regulations



        44.     Defendants required and/or permitted Plaintiff to work and Defendants’ did not

pay Plaintiff for all (any) of these work hours.

        45.     Defendants’ unlawful conduct has been uniform, widespread, repeated and

consistent.

        46.     Defendants were aware that Plaintiff worked and was not paid any owed wages

including his salary, and/or , minimum wage or his overtime wages.

        47.     Defendants’ have willfully operated a scheme to deprive this employee of his

earned salary by deliberately not paying her.

        48.      Defendant’s conduct, as set forth above, has been willful and in bad faith, and

has caused significant damages to the Plaintiff.

        49.     All allegations and claims alleged herein should be read in the alternative, to the

extent such an interpretation is necessitated by law and permitted under Federal Law, Illinois

Law and other state laws.

        50.     All allegations plead herein are plead with personal knowledge as to those

allegations to which Plaintiff has such knowledge and based upon “information and belief” as to

all other allegations.

                                                   6
      Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 7 of 14 PageID #:1




                                 FIRSTCLAIM FOR RELIEF
                                            Claims for Wages
                                     Under Fair Labor Standards Act
                                     Brought as an Individual Action
        51.     Plaintiff realleges and incorporates by reference the all paragraphs contained

within this complaint, as if fully set forth herein.

        52.     At all relevant times, Defendant has been, and continues to be, an “employer”

engaged in interstate commerce and/or in the production of goods for commerce within the

meaning of the FLSA, 29 U.S.C. § 203.

        53.     At all relevant times, Defendant has employed, and continues to employ,

“employee[s],” including the Plaintiff, that have been, and continue to be, engaged in interstate

“commerce” within the meaning of the FLSA, 29 U.S.C. § 203.

        54.     At all relevant times, Defendant has engaged, and continue to engage, in a willful

policy, pattern, or practice of failing to pay owed salary compensation to Plaintiff.

        55.     Plaintiff makes a claim for all “Compensable Time” including all work suffered

or permitted by employer, including all work allowed to occur or Defendant failed to prevent.

        56.     At all relevant times, the work performed by Plaintiff as for service to Defendant

and were and continue to be, required or permitted by Defendant, for the benefit of Defendant,

directly related to such employee’s principal employment with Defendant, and as an integral and

indispensable part of such employees’ employment of Defendant.

        57.     As a result of the Defendant willful failure to record or compensate its employees,

including Plaintiff, employed by Defendant’s for all hours worked, Defendant have violated, and

continue to violate, the records hours provision of the FLSA.

        58.     As a result of the Defendant’s willful failure to record, report, credit, and/or

compensate its employees employed at Defendant, including the Plaintiff, Defendant has failed



                                                   7
      Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 8 of 14 PageID #:1




to make, keep and preserve records with respect to each of their employees sufficient to

determine the wages, hours and other conditions and practices of employment in violation of the

FLSA, including 29 U.S.C. §§211(c) and §§ 215(a).

          59.   The foregoing conduct, as alleged, violated the FLSA, 29 U.S.C. §§ 201 et seq

Plaintiff seeks damages in the amount of the respective unpaid compensation, plus liquidated

damages, as provided by the FLSA, 29 U.S.C. § 216(b), and such other legal and equitable relief

as the Court deems just and proper

          60.   Plaintiff seeks recovery of attorneys’ fees and costs of action to be paid by

Defendant, as provided by the FLSA, 29 U.S.C. § 216(b).

          61.   Plaintiff has consented to be a party to this action, pursuant to 29 U.S.C. § 216(b).

          62.   At all times relevant to this action Plaintiff was employed by Defendant within

the meaning of the FLSA.

          63.   At all times relevant to this action, Defendant was engaged in commerce and/or

the production of goods for commerce and/or Defendant was an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and

207(a).

          64.   Due to Defendant’s FLSA violations, Plaintiff is entitled to recover from

Defendants his unpaid compensation, an additional equal amount as liquidated damages,

additional liquidated damages for unreasonably delayed payment of wages, reasonable attorneys’

fees, and costs of the action, pursuant to 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

                WHEREFORE, Plaintiff pray’s for the following relief:

                A      Payment of unpaid wages and liquidated damages pursuant to the FLSA,


                                                  8
      Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 9 of 14 PageID #:1




          29 U.S.C. § 201 et seq. and the supporting United States Department of Labor

          regulations;

                B.       Unpaid salary, and/or regular wages, and overtime wages pursuant to the

          IMWL and other state wage laws;

                C.       Compensation originating from Defendant company policies, contractual

          obligations requirements owed as a result of unpaid wages;

                D.       An injunction requiring Defendant to pay all statutorily-required wages

          pursuant to Illinois Law;

                E.       An injunction requiring Defendant to pay all statutorily-required wages

          pursuant to Illinois Law;

                F.       Issuance of a Declaratory Judgment that the practices complained of in

          this Complaint are unlawful under Illinois Law, 820 ILCS 105/1 et seq. and supporting

          Illinois Department of Labor regulations and other state wage laws;

                G.       Attorneys’ fees and costs of this action; and

        H.      Such other relief as this Court shall deem just and proper.


                               SECOND CLAIM FOR RELIEF
                                    Claims for wages and benefits due
                                                Under the
                         Illinois Wage Payment and Collection Act ( the IWPCA)


        65.     Plaintiff realleges and incorporates by reference all the paragraphs in this

complaint, as if fully set forth herein.




                                                   9
     Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 10 of 14 PageID #:1




       66.    This cause of action arises out of employment contracts and/or IWPCA

Agreements, written and oral.

       67.    Plaintiff worked for and was employed by Defendants.

       68.    Plaintiff was hired and employed under an oral and/or written Agreement.

       69.    Plaintiff worked for Defendants for twenty-plus years.

       70.    Defendant’s Defendants failed to pay any owed pay and benefits as alleged in this

complaint.

       71.    For public policy reasons, ‘an employee shall receive all benefits upon leaving

his/her employer’.

       72.    The Illinois Wage Act 820 ILCS 115/1 et seq. (West 2002), section 5 states

“Every Employer shall pay the final compensation of separated employees in full, at the time of

separation, if possible, but in no case later than the next regularly scheduled payday for such

employee.”

       73.    The Wage Law provides, in relevant part, that "no employer shall employ any of

his employees for a workweek of more than 40 hours unless such employee receives

compensation for his employment in excess of the hours above specified at a rate not less than

11/2 times the regular rate at which he is employed." 820 ILCS 105/4a (West 2002).

       74.    Plaintiff was under the control and direction of Individual Defendants and

Corporate Defendant Autumn Woods, Ltd and/or its agents during the period of the Plaintiff’s

employment under his contracts of service and in fact.

       75.    Plaintiff was not an independent contractor, rather was an employee of the

Defendants by oral agreement and/or written agreement.




                                               10
     Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 11 of 14 PageID #:1




        76.     Plaintiff’s employment was in the usual course of business for which such service

is performed.

        77.     Plaintiff did not have a proprietary interest in the Defendants.

        78.     The Defendants’ are “employers” under the terms of the IWPCA section 2.

        79.     In accordance with IWPCA, an employer is also defined as: “any officer of a

corporation or agents of an employer who knowingly permit such employer to violate the

provisions of this Act shall be deemed to be the employers of the employees of the corporation”,

therefore Individual Defendant McGready is an employer under the definition of employer in the

IWPCA, because Individual Defendants knowingly permitted and directed the violation of the

Act (IWPCA).

        80.     It is alleged that Individual Defendants are officers and agents of the Defendants

who knowingly permitted such employer to violate the provisions of this Act, therefore should

be deemed to be the employers of the employee of the corporation.

        81.     Plaintiff’s demand her compensation for a sum not exceeding the amount due and

owed.

WHEREFORE, Plaintiff respectfully request that this Honorable

Court enter judgment in his favor as follows:



        A.      Unpaid wages and liquidated damages pursuant to IWPCA and IMWL and the
supporting Illinois Department of Labor regulations;

        B.      Liquidated damages in accordance with the IWPCA and IMWL.
        C.      Unpaid salary, and/or regular wages, and overtime wages pursuant to the IWPCA;
        D.      Consequential damages;

        E.      An injunction requiring Defendants to pay all statutorily-required wages pursuant
to Illinois Law;

                                                  11
     Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 12 of 14 PageID #:1




        F.      Additional compensation/penalty due to the Plaintiff in accordance with Section
14(b) of the IWPCA in the amount of 2% per month;
        G.      Issuance of a Declaratory Judgment that the practices complained of in this
Complaint are unlawful under Illinois Law, 820 ILCS 105/1 et seq and supporting Illinois
Department of Labor regulations;

        H.      Attorneys’ fees in accordance with the IWPCA;

        I.      and costs of this action; and

        J.      Such other relief as this Court shall deem just and proper



                                 THIRD CLAIM FOR RELIEF

                                Breach of Written and/or Oral Contract

        82.     Plaintiff realleges and incorporates by reference all paragraphs of this complaint,

as if fully set forth herein.

        83.     Plaintiff and Defendant entered into oral and/or written employment contracts.

        84.     Defendant failed to pay all promised benefits or compensation as alleged

elsewhere in this complaint.

        85.     Plaintiff provided consideration in the form of her employment and labors to the

Defendant and the Defendant provided all of the promised compensation, in mutual

consideration of the above-described contract.

        86.     Defendant, by failing to pay all of her compensation, thereby breached the

contracts with Plaintiff.

                         87.      Because of the breach of contract the Plaintiff suffered and

                continues to suffer losses and damages due to the actions of the Defendant.

WHEREFORE, Plaintiff prays for the following relief:


                                                  12
     Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 13 of 14 PageID #:1




       A.         Unpaid wages and liquidated damages pursuant to the parties oral and/or written

contract;

       B.         Compensatory damages;

       C.         Consequential damages;

       D.         Attorneys’ fees and costs of this action; and

       E.         Such other relief as this Court shall deem just and proper.

                                FOUTH CLAIM FOR RELIEF


                         Under the Illinois Minimum Wage Law “IMWL”


            88.   Plaintiff realleges and incorporates by reference all the preceding paragraphs, as

                   if fully set forth herein.

            89.   Plaintiff is an employee of the Defendant pursuant to the IMWL.

            90.   Plaintiff is employed by Defendants as a salaried employee.

            91.   Defendant derived benefits by Plaintiff’s work.

            92.   As a result of the foregoing, Plaintiff has been damaged in an amount to be

                   determined at trial.

            93.   Illinois law contains a three-year statute of limitations regardless of whether the

                   violation was willful. 820 ILCS 105/12(a).

                                            JURY DEMAND

                     TRIAL DEMANDED ON ALL CLAIMS SO TRIABLE

                                                        Respectfully Submitted,

                                                By: _______/S/ John C. Ireland __

John C. Ireland


                                                   13
     Case: 1:19-cv-06641 Document #: 1 Filed: 10/07/19 Page 14 of 14 PageID #:1




The Law Office of John C. Ireland
636 Spruce Street
South Elgin ILL 60177
630-464-9675
FACSIMILE 630-206-0889
Attorneyireland@gmail.com
Attorney Number 6283137

Dated 10/7/19




                                         14
